Citation Nr: 1633774	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-17 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the July 1954 determination that discontinued compensation payments for service-connected migraine headaches, effective July 1, 1954.

2.  Entitlement to a disability rating in excess of 50 percent for service-connected anxiety disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Adam Werner, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1944 to January 1946.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO that, in August 2010, found no revision was warranted based on alleged CUE in a July 1954 determination; and that, in April 2012, denied a disability rating in excess of 50 percent for service-connected anxiety disorder and denied entitlement to a TDIU.  The Veteran timely appealed.

In August 2015, the Veteran testified during a hearing before RO personnel.

In June 2016, the Veteran and his daughter testified during a video conference hearing before the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In July 1954, the RO discontinued compensation payments for service-connected migraine headaches.  The Veteran did not file a timely appeal. 

2.  The correct facts, as they were known at the time, were before the RO in July 1954, and the statutory or regulatory provisions extant at the time were correctly applied.  

3.  There was a tenable basis for the July 1954 determination. 

4.  The Veteran's report of contact in March 2009 has been accepted as an informal claim for an increased rating for service-connected migraine headaches.

5.  Throughout the rating period, the Veteran's anxiety disorder has been manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as:  panic attacks more than once a week; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; concentration problems; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships; occupational and social impairment due to such symptoms on par with a 70 percent level are not manifested.

6. The Veteran's claim for TDIU was received in May 2011.

7.  The Veteran has not worked full-time since July 2008; he reportedly has work experience as a salesman in appliances and in real estate. 

8. The Veteran's ability to work sporadically or part-time is considered marginal employment.

9.  Service connection is in effect for migraine headaches, rated as 30 percent disabling prior to September 7, 2012, and as 50 percent thereafter; and for an anxiety disorder, rated as 50 percent disabling.  The combined disability rating is 70 percent from May 26, 2011; and 80 percent from September 7, 2012.

10.  The Veteran's service-connected migraine headaches and anxiety disorder are shown to be of such a nature or severity to prevent the Veteran from obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The RO's determination in July 1954 was not clearly and unmistakably erroneous with regard to the discontinuation of compensation payments for service-connected migraine headaches.  38 C.F.R. § 3.105(a) (2015).  

2.  The criteria for a disability rating in excess of 50 percent for an anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9413 (2015).

3.  The criteria for TDIU are met from September 7, 2012, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The provisions of the VCAA are not applicable to claims involving CUE.  Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

VA's duty to notify was satisfied by June 2011 and October 2012 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with certain claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concepts of higher evaluations, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  CUE Claim

Under 38 C.F.R. § 3.105(a), CUE that requires revision of a prior final rating action exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

A determination that there was CUE must be based on the record and the law that existed at the time of the prior unappealed rating decision.  Russell v. Principi, 3 Vet. App. at 314.  

Additionally, CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how the RO evaluated the facts is inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In addition, the law is well settled that any breach of VA's duty to assist a claimant cannot form a basis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); however, VA's commission of a "grave procedural error" may vitiate the finality of a decision.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

Factual Background

Service treatment records show that the Veteran had suffered from headaches since age 10.

In a February 1946 rating decision, the RO granted service connection for migraine headaches evaluated as 20 percent disabling effect January 27, 1946-i.e., based on aggravation in active service.

Records show that the Veteran underwent a VA examination for pension purposes in January 1947.  The diagnosis at that time was migraine headaches, left-side, severe.

The Veteran submitted a request for change of address to "Juniper Street" in June 1950.

Records reflect that, on May 13, 1954, VA mailed a notice of a VA examination scheduled for May 20, 1954, to the Veteran's address on "Juniper Street."  

Records also reflect that, on June 22, 1954, a VA employee had telephoned the Veteran and spoke with his fiancée; and was informed that the Veteran's address was the same as that shown on the notice of VA examination mailed to the Veteran.  There was also a notation that the Veteran had failed to report for the VA examination.

By letter dated July 14, 1954, VA notified the Veteran that his compensation payments have been discontinued because he did not report for the scheduled examination.  VA also notified the Veteran that, if at any time he decided to submit to an examination, further consideration would be given to his claim.

On March 11, 2009, the Veteran telephoned VA and explained that a claim for disability benefits had been filed for him when he was released from a hospital and honorably discharged from active service.  The Veteran reported receiving VA benefits for two years.  Records show that the Veteran's report of contact in March 2009 was accepted as an informal claim.

Subsequently, in May 2009, the Veteran claimed CUE in VA's discontinuation of his disability compensation payments.  The Veteran contended that he was not properly notified of the discontinuation.  A formal claim for VA benefits also was submitted in May 2009.

In a March 2010 rating decision, the RO assigned a 10 percent disability rating for service-connected migraine headaches effective March 11, 2009, based on lay evidence of severe migraine headaches, as received in the report of contact that day.  

In July 2010, the Veteran contended that he had called VA in 1954 and notified VA that he was unable to come to a medical examination for migraine headaches because he was working; and contended that he requested another date for an examination, and was told that he would receive notification of the new date in the mail.  The Veteran also contended that he had never received a letter for a new examination; and contended that he called additional times after his compensation payments terminated, but had never received a new examination date.

In June 2015, the Veteran contended that he notified VA that he was relocating in 1953; and contended that VA never notified him of the appointment he was required to attend, in order to maintain his compensation payments for service-connected migraine headaches.  He also contended that there was "no proof" of a letter ever sent to him regarding the scheduled VA examination. 

Analysis

The Veteran asserts that the July 1954 determination that discontinued his compensation payments for service-connected migraine headaches contained clear and unmistakable error (CUE).  

(1) Error of Law

A review of the regulatory history pertaining to a failure to report for VA physical examination is helpful for discerning whether they were correctly applied.  The first VA regulation was Veterans regulation #2(a), instruction 7, paragraph 1 (Jan. 29, 1934).  Veterans Regulation No. 2(a), Instruction No. 7 was entitled "Action to be taken on failure of Veteran to report for physical examination in pension claims."  This regulation contained two sections addressing the immediate consequences of the failure to report for a VA examination, sections 1 and 3, each of which applied to pension claims only.  Section 1 applied to the failure of a Veteran to report for physical examination without adequate reason "which is required for pension purposes."  In the case of such failure, the award of pension would be suspended as of the date of last payment.  Section 3 applied to the failure of the Veteran to report for physical examination "requested as a result of his claim for increased pension."  In the case of such failure, the claim for increased pension would be considered abandoned.  Section 2 provided for resumption of pension payments in the event of the Veteran subsequently reporting for physical examination.

This regulation was revised by R&PR 1251 (January 25, 1936).  That regulation, entitled, "Failure to report for physical examination," provided in paragraph (A) that, if a Veteran failed without adequate reason to report for physical examination "requested for disability compensation or pension purposes," the award of disability compensation or pension in course of payment to him will be suspended as of the date of last payment."  1251(B) provided, similar to the prior version of the regulation, that the failure to report for physical examination "requested as a result of a claim for increased disability compensation or pension," would result in the claim being considered abandoned.  Thus, the new version of the regulation applied far more broadly, to both pension claims and disability claims, and distinguished between examinations "requested for disability compensation or pension purposes" and those "requested as a result of a claim for increased disability compensation or pension."  Given that the regulation specified claims for increase in paragraph B, the more general reference to examinations requested for disability compensation or pension purposes would appear to refer to any such claim other than one for increase.

The failure to report regulation was first codified in the Code of Federal Regulations in 1949.  38 C.F.R. §§ 3.251(a) and (b) carried forth the language of R & PR 1251(A) and (B).

A November 30, 1949 amendment added an additional section, a new 38 C.F.R. § 3.251(b), to be inserted between the two sections above, with the former section (b) becoming section (c).  Section (a) was amended to provide that it was applicable "except as to subparagraph (b)".  The new subparagraph (B) applied in the situation where a Veteran who failed to report for an examination had "one or more compensable static disabilities and one or more compensable disabilities nonstatic in nature."  In that situation, the award would be continued in an amount commensurate with the degree of disability resulting from static disabilities and suspended only as to the nonstatic disabilities for which the physical examination was primarily requested.

Subsequently, the regulation was next amended in 1959, with 38 C.F.R. § 3.251(b) amended to provide that a Veteran with one or more static disabilities and one or more compensable disabilities nonstatic in nature without adequate reason fails to report for an examination, including periods of hospitalization, the award to the Veteran would be amended to pay an amount based on degree of disability of the static disabilities.

The first version of the regulation in its current section of the Code of Federal Regulations, 38 C.F.R. § 3.655, appeared in 1963.  38 C.F.R. § 3.655, entitled, "Failure to report for Veterans Administration examination," provided in paragraph (a), discontinuance, that when a Veteran failed to report for VA examination, including periods of hospital observation requested for pension or compensation purposes, the award to the Veteran would be discontinued except as provided in paragraph b.  38 C.F.R. § 3.655(b), adjustment for static disabilities, provided that if the Veteran had one or more static disabilities verified by VA examination and one or more compensable disabilities nonstatic in nature and failed to report without adequate reason for examination including periods of observation, the award would be amended to pay an amount based on the degree of disability of such static disabilities effective the day following the date of last payment.  Sections (c) through (e) provided detailed rules regarding the resumption of payments and section (f) provided rules for abandoned claims.   

The next substantive change, and by far the most significant one, occurred in 1990.  In February 1990, a proposed rule to amend the regulation was published in the Federal Register.  The supplementary information preceding the proposed rule noted only that VA's due process procedures were being revised at that time; and that, in keeping with those revisions, "we propose to amend 38 C.F.R. § 3.655 to require advance notice before VA took any adverse action based on an individual's failure to report for an examination."   The supplementary information then stated only that the new paragraph (a) set forth guidelines for determining whether an examination was missed for good cause, defined the terms "examination" and "reexamination" to include periods of hospital observation if required by VA, and included procedures to follow if an individual agreed to report for a rescheduled examination or requested a hearing after receiving an advance notice of adverse action.

The first use of the term "original compensation claim" appeared in the 1991 version of 38 C.F.R. § 3.655.  The prior version of 38 C.F.R. § 3.655(a) provided that when a Veteran failed to report for a VA examination, including periods of hospital observation requested for pension or compensation purposes, without adequate reason, the awards to the Veteran and any dependents would be discontinued, except as provided in § 3.655(b).  Thus, rather than distinguishing between original compensation claims and other claims, the prior regulation treated the failure to report for any "Department of Veterans Affairs examination."  38 C.F.R. § 3.655(b) provided that if the Veteran had a "compensable static disabilit[y]," and failed to report for examination, the award to the Veteran and any dependents would be amended to pay an amount based solely on the degree of disability of the static disability effective the day following the date of last payment.

Based on a review of the regulatory history, the Board finds that the July 1954 determination, which discontinued the Veteran's compensation payments for service-connected migraine headaches due to failure to report to a VA examination, did not involve CUE.  Here, the Veteran's migraine headaches were nonstatic in nature, and the RO was bound to apply the law as it existed at the time.  As noted above, the regulatory provisions extant in July 1954, with regard to failure to report for examination, provided that compensation payments will be suspended as to the nonstatic disability for which the physical examination was primarily requested.  The Board notes that a successful CUE claim cannot be based upon a change (or reinterpretation) of law.

In this case, there is a tenable basis for the RO's determination.  Accordingly, the Board finds that there is no evidence to suggest that the RO did not correctly apply the statutory/regulatory provisions extant at the time.

(2) Error of Fact

Specifically, the Veteran argues that he did not receive notice that he should report for an examination or his compensation payments would be discontinued.  The Veteran also raises the possibility that any such notice was mailed to a former address.

In this regard, "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties'.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) ("the presumption of regularity . . . applies to the VA mailing of the RO decision in the same manner as it applies to the BVA mailing of the decision" (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (Ashley I))).  Hence, VA is presumed to have properly discharged its official duty to mail notice to the Veteran of the May 20, 1954 VA scheduled examination.

It is acknowledged that the presumption of regularity may be rebutted by the submission of "clear evidence to the contrary'".  Ashley II, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall, 7 Vet. App. at 274; Ashley I, supra.  Here, the Veteran's claims file does not include a copy of the letter notifying him of the date of the scheduled May 20, 1954 VA examination.  Such letters are computer-generated by the VA facility providing the examination, and not associated by the RO with the claims file.  Notwithstanding, the Board observes that the claims file does contain a document showing a requested VA examination and an assigned date of May 20, 1954, for this examination; and includes the Veteran's last known address of record, which presumably was used for mailing.  The address on the document is the same address that was verified as the Veteran's residence by his fiancée in a telephone conversation on June 22, 1954.  In addition, no mail was returned as undeliverable by the U.S. Postal Service.
  
Thus, having determined that VA generated and apparently mailed in due course notice of the scheduled examination; and because that notice is not shown to have been returned as undeliverable by the U.S. Postal Service, there is no "clear evidence" that rebuts the presumption of regularity.  Accordingly, the Board finds that the presumption of regularity has not been rebutted.  

In sum, the Board finds that VA sent the Veteran notice of his VA examination scheduled for May 20, 1954.  The evidence of record does not reflect a "grave procedural error."

Here, the Veteran specifically alleges that he made numerous contacts with VA to reschedule the examination, including after the compensation payments were terminated.  The Veteran has provided no documentation of such contacts.  Again, there is no record of contact following the July 1954 discontinuance of compensation payments until the date of receipt of the Veteran's informal claim for an increased rating in March 2009.  Moreover, any breach of VA's duty to assist does not constitute CUE.  Elkins, 8 Vet. App. at 396.

For the foregoing reasons, the Board concludes that the Veteran has not established, without debate, that the correct facts, as they were then known, were not before the RO; or that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the July 1954 determination.  As such, CUE in that determination has not been established, and the claim on appeal must be denied. 

III.  Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

On May 26, 2011, the Veteran filed a claim for an increased rating.

A.  Anxiety Disorder

Service connection has been established for an anxiety disorder.  The RO has evaluated the Veteran's disability as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9413, pertaining to unspecified anxiety disorder.

Rating Criteria

The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Evaluation 

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of anxiety and depression.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  He is competent to describe his symptoms and their effects on employment or daily activities.

The report of a March 2010 VA examination reflects that the Veteran has been married for 62 years, and that he has good family relationships with his adult children.  He reported no history of suicide attempts, and no history of violence or assaultive behavior.  He reportedly took medications daily as needed to decrease worry and anxiety about possible migraine onsets in social or public situations.  The Veteran reportedly felt anxious in anticipation of the severe pain of migraine, and reported his anxiety reaching the point of panic with accompanying physiological responses.

Mental status examination in March 2010 revealed that the Veteran was appropriately dressed.  His speech was spontaneous, clear, and coherent.  His attitude was cooperative, and his affect was appropriate.  His mood was good.  The examiner noted that the Veteran's attention was easily distracted, and his thought process was rambling.  His thought content was unremarkable.  The Veteran was oriented to person, time, and place.  His judgment and insight were intact.  He reported no delusions.  He reported occasional panic attacks, in anticipation of migraine.  The examiner noted that the Veteran's recent memory and immediate memory were mildly impaired.  Deficiencies were noted in thinking and mood.

During an April 2012 VA examination, the Veteran again reported experiencing episodes of heightened anxiety in anticipation of migraine headaches.  A global assessment of functioning (GAF) score of 60 was assigned.  The examiner described the Veteran's level of occupational and social impairment as one with reduced reliability and productivity.  The Veteran reported that he worked in commercial real estate until 2007 or 2008, and has remained unemployed since then.  He reportedly had quit his job upon request of his employer-friend, who indicated that the Veteran's family was concerned about the Veteran's ability to drive.  Regarding his increased anxiety in anticipation of migraine headaches, the Veteran indicated that "there is nothing [he] can do to help the situation except ride it out."

Current symptoms in April 2012 include depressed mood, anxiety, panic attacks more than once a week, and chronic sleep impairment.  The Veteran also reported slowed cognitive processing, but no memory impairment was reported.

In August 2015, the Veteran testified that he had trepidations and tremendous nervousness because of his concern of having a migraine, which interfered with scheduling activities and events.  

The report of an August 2015 vocational assessment shows symptoms of panic attacks and mood swings associated with migraine headaches.

In June 2016, the Veteran testified that he lived in an assisted living facility, and that he did not make appointments with others for dinner to avoid embarrassing them.  He testified that, most times, he either had a headache or was recovering from a headache.  His daughter testified that the Veteran did not come out of his room.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

Here, the GAF score assigned has primarily been 60.  A GAF score of 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); and is indicative of moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In this case, the Veteran's manifestations of an anxiety disorder have included daily anxiety, social isolation, concentration problems, memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Here, the severity of such symptoms demonstrates that it is to a degree of that contemplated by the current 50 percent disability rating.  The Board finds that these symptoms do not rise to the level of severity contemplated by symptoms such as near continuous panic or depression affecting the ability to function independently, appropriately, and efficiently.  The impairment is not on par with the level contemplated by a 70 percent rating.  For example, that level contemplates impairment due to suicidal ideation; obsessional rituals which interfere with routine activities; or speech intermittently illogical, obscure, or irrelevant.  While the Veteran could be isolating himself somewhat to avoid embarrassment from a panic attack, he was appropriately dressed; there was no demonstration of any obscure or irrelevant speech.

As to the Veteran's occupational impairment, he is currently retired.  Examiners have noted that the Veteran is easily distracted and there is some memory impairment.  This is on par with the currently assigned 50 percent rating in terms of occupational impairment with reduced reliability and productivity.  There is no indication in the record that the Veteran's anxiety disorder results in marked occupational impairment.

As to the Veteran's social impairment, examiners have noted his good family relationships.  He was also noted as living in an assisted living facility.  This requires some level of ability to function in society.  Although mood swings have been noted, the Veteran's thought process and communication are overall logical and coherent.

In short, the Board finds that the overall severity, frequency, and duration of the Veteran's symptoms are not on par with the levels of severity contemplated by a 70 percent disability rating or by the total rating criteria. 

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the rating criteria.  Specifically, he has daily anxiety, social isolation, concentration problems, memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Any functional impairment is contemplated in the General Rating Formula for rating psychiatric disabilities other than eating disorders.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability is contemplated by the rating schedule; therefore, the assigned rating is adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for an anxiety disorder and for migraine headaches.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the reasons stated above, the Board finds that his service-connected anxiety disorder does not meet the requirements for a disability rating in excess of 50 percent.

B.  TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

As noted above, VA received the Veteran's claim for a TDIU in May 2011.  

In this case, the Veteran has completed four years of high school education; and reported no additional education and training.  He reportedly last worked full-time in real estate sales in July 2008.  

Service connection is currently in effect for migraine headaches, rated as 30 percent disabling prior to September 7, 2012, and as 50 percent thereafter; and for an anxiety disorder, rated as 50 percent disabling.  The combined disability rating is 70 percent from May 26, 2011; and 80 percent from September 7, 2012.  Hence, the Veteran meets the threshold percentage requirements for consideration of a TDIU, for the appeal period from May 26, 2011.

In this regard, the Board must determine whether the Veteran's service-connected disabilities render him unable to obtain and retain substantially gainful employment.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

In August 2009, the Veteran's former real estate associate indicated that the Veteran complained about headaches approximately two-to-four times a month; and that sometimes the headaches were so severe that the Veteran left the office and went home.

The report of a March 2010 VA examination reflects that the Veteran retired from working in a retail appliance business in 1999, and that he stopped working a second career in real estate in 2007.  The March 2010 examiner indicated that the Veteran's anxiety disorder did not result in total occupational and social impairment.

The report of a March 2012 VA examination reflects that the Veteran reportedly stopped working as a commercial real estate agent because of migraine headaches, which prevented him from driving a car.  Records show that the Veteran's family was concerned about the Veteran's ability to drive due to an incident of "global amnesia" in 2006.  In this regard, the Board notes that service connection has not been established for global amnesia.

The report of a November 2012 VA examination reflects that the Veteran is retired; and that episodes of migraine would prevent his from working, if he still was employed.

In August 2015, the Veteran testified that he was not able to work due to the severity of the migraine headaches and his anxiety disorder.  He testified to having migraine headaches approximately eight times a month, and also suffered from a "headache hangover" the following day.

Records show that the Veteran underwent a vocational assessment in August 2015.  Following a complete review of the Veteran's history, the social worker concluded that the Veteran's work history is skilled and in the light-to-medium demand level; although his education is sparse, the Veteran was able to make a successful career in spite of migraine headaches.  The social worker also noted that the Veteran's migraine headaches, over the years, have progressed either in intensity or frequency; and that the Veteran lost time from work on an irregular basis.

The social worker also noted that one examiner opined in 2012 that the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain, but not very frequent prostrating attacks.  Records also show that the Veteran went to the Emergency Room for treatment of his migraine headaches in September 2014.  The social worker opined that, vocationally, the Veteran would have absences of work at least twice a month due to service-connected disabilities.  If calculated, this would equate to not working four days per month; and the Veteran would be absent nearly one-quarter of the time.  For a job candidate in any area of the labor market, the Veteran likely would be terminated from a position or not pass a probationary period with this much absenteeism.  Accordingly, the social worker concluded that, "it is more likely than not that the Veteran is able to follow a substantially gainful occupation and is unemployable in the open labor market."  The Board notes that it appears that the social worker left out the word "not" in concluding on the Veteran's ability to follow a substantially gainful occupation. Given the remainder of that sentence, and indeed the discussion in the opinion as a whole, the Board is confident that it is not misinterpreting the evidence.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).

In June 2016, the Veteran testified that he had worked for many years part-time, including in the 1980's and 1990's, until he had an episode of "global amnesia" while driving.

The Veteran has asserted that he is unemployable due to his service-connected disabilities.  To this extent, his statement is of probative value.  Moreover, his statement is supported by the November 2012 examiner and by the August 2015 vocational assessment.  The Board also notes that the assignment of a 50 percent disability rating for migraine headaches, as of September 7, 2012, demonstrates severe economic inadaptability due to a service-connected disability.  In this case, the Veteran had stopped working much before then, due rather to an incident of global amnesia which, as noted above, is not service-connected.

In terms of functional impairment, the social worker in August 2015 has documented the extent of absenteeism resulting from service-connected migraine headaches, which would cause significant difficulty for the Veteran to retain any job position in the open labor market.  While the Veteran is capable of both physical and sedentary work, as demonstrated by his work history, the Board notes that his former employer-friend had accommodated the Veteran's service-connected disabilities through part-time work.  The Veteran also testified that his work for many years was part-time, due to service-connected migraine headaches and anxiety in anticipation of migraine.  His ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

Under these circumstances, and resolving doubt in the Veteran's favor, the Board concludes that his lay testimony with the evidence of severe economic inadaptability, and the opinions by the November 2012 examiner and August 2015 social worker, demonstrate that the Veteran is unable to obtain or maintain gainful employment as a result of his service-connected migraine headaches and anxiety disorder.  Hence, TDIU benefits are awarded from September 7, 2012, forward.  38 U.S.C.A. § 5107(b).


ORDER

The claim of CUE in the July 1954 determination is denied.

A disability rating in excess of 50 percent for service-connected anxiety disorder is denied.

Entitlement to a TDIU is granted, effective September 7, 2012, subject to the regulations governing the award of monetary benefits. 



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


